Exhibit 10.14.1

EQUITY OPTION AGREEMENT

THIS AGREEMENT entered into as of                  , 2005 by and between
Emergency Medical Services L.P., a Delaware limited partnership (the “Company”),
and the undersigned employee of the Company or a subsidiary thereof (the
“Optionee”).

RECITALS

The Company maintains the Emergency Medical Services L.P. Equity Option Plan
(the “Plan”).

Pursuant to the Plan, the Company desires to grant the Optionee an option to
acquire Units.

NOW, THEREFORE, the Company and the Optionee, intending to be legally bound,
hereby agree as follows:

1. Definitions. Any capitalized term not defined in this Agreement shall have
the meaning set forth in the Plan. As used in this Agreement, the following
terms have the meanings set forth below:

“Cumulative Cash Flow Target” means EBITDA of not less than the Target Amount
for the four consecutive calendar years ending December 31, 2008 (the
“Measurement Period”). As used herein:

“EBITDA” means the consolidated net income of the Company and its subsidiaries,
(a) adjusted by adding thereto, to the extent deducted in determining such
consolidated net income, interest, taxes, depreciation and amortization, and
(b) further adjusted to eliminate any costs, or to add any income, that the
Board determines in good faith is appropriate to reflect non-recurring or
unusual items.

“Target Amount” means (a) $617.4 million (being 90% of the EBITDA included in
management’s base case projected in connection with the acquisition of the
Company), plus (b) the Target EBITDA of any Business acquired by the Company
after the date of this Agreement. The Board shall make such adjustment to the
Target Amount and the Target EBITDA as it determines in good faith to be
appropriate to reflect non-recurring or unusual items, including the sale of any
Business during the Measurement Period.

“Target EBITDA” of a Business acquired by the Company means the EBITDA of that
Business for the balance of the Measurement Period, as reflected in the
projections considered by the Board in connection with such acquisition. The
acquisition of a “Business” means the acquisition of a corporation or other
entity or all or a substantial portion of the assets used by another corporation
or other entity to conduct business operations.

“15% Internal Rate of Return” means an Investor Return, in cash, at least equal
to an amount determined by increasing the amount of the initial investment, and
all subsequent direct or indirect investments by Onex, by the total compounded
annual rate of return of 15%, taking into account for these purposes the
exercise of all options to purchase Units outstanding



--------------------------------------------------------------------------------

under the Plan or otherwise (including, without limitation, options, other stock
awards or interests held by affiliates of Onex and their respective employees),
which are then exercisable or become exercisable as a result of the realization
of the 15% Internal Rate of Return. The determination of whether the 15%
Internal Rate of Return has been realized shall be made by the Board whose
decision shall be final and binding on the Optionee. For the avoidance of doubt,
a 15% Internal Rate of Return shall be deemed realized only if the Investor
Return includes both the amount of the investments and the required return on
the investments.

“Investor Return” means the sum of all cash amounts actually received by Onex,
on a cumulative basis through the date of determination, in the form of cash
dividends, other distributions or sale proceeds in connection with (a) a
disposition of all or any part of its Units calculated based on the actual net
proceeds received from the disposition of such Units, (b) a disposition of all
or substantially all of the assets of the Company or a subsidiary or (c) a
recapitalization of the Company or any subsidiary. Such calculation shall take
into account any transaction costs and fees and shall exclude any management,
consulting or other similar fees received by Onex or its affiliates.

“IPO/Recap” means an initial public offering of the equity of the Company (an
“IPO”) or a recapitalization of the Company.

“Onex” means Onex Partners LP.

2. Grant of Option. Effective as of the “Grant Date” set forth on the signature
page of this Agreement, the Company hereby grants to the Optionee an option (the
“Option”) to purchase the number of Units set forth on the signature page of
this Agreement on the terms and conditions hereinafter set forth.

3. Exercise Price. The “Exercise Price” for the Units covered by the Option is
the Exercise Price set forth on the signature page of this Agreement.

4. Vesting and Exercisability.

(a) The Options shall vest and become exercisable in the following two ways:

(i) Time Vesting. Twelve and one-half percent (12.5%) of the Options shall
become vested and exercisable on each of the first four anniversaries of the
Grant Date.

(ii) Time and Performance Vesting. An additional twelve and one-half percent
(12.5%) of the Options shall vest and become exercisable on each of the first
four anniversaries of the Grant Date, provided, that exercisability is subject
to the further condition that Onex has realized a 15% Internal Rate of Return.

(b) Notwithstanding the provision of clauses (a)(i) and (ii), upon the
occurrence of a Liquidity Event in which Onex realizes a 15% Internal Rate of
Return, all of the Options shall become fully vested and exercisable on the date
of such Liquidity Event and the Options shall terminate and be of no further
force or effect if they are not exercised in connection with, and on the date
of, such Liquidity Event. For the purposes of the preceding sentence only, the
15% Internal Rate of Return shall be determined based on (i) cash received by
Onex at any time and/or (ii) the fair market value of assets received by Onex at
any time (as such fair market value is determined by the Board). Any assets
received by the Optionee in the Liquidity Event shall be subject to the same
restrictions (such as lock-up provisions) to which the assets received by Onex
are subject.

 

2



--------------------------------------------------------------------------------

(c) On the fourth anniversary of the Grant Date, if the Options referred to in
clause (a)(ii) have time vested but are not exercisable because Onex has not
realized a 15% Internal Rate of Return, then such Options shall also become
exercisable on that date if:

(A) the Company has met the Cumulative Cash Flow Target, or

(B) if (x) the Units are publicly traded and listed on a national securities
exchange or on NASDAQ and (y) Onex would have realized a 15% Internal Rate of
Return if it had sold its remaining Units at a per Unit price equal to the
weighted average sale price of the Units (as quoted by such national securities
exchange or NASDAQ) for any 30 consecutive trading days.

(d) Upon the consummation of a Liquidity Event, Options that are not vested, or
are not exercisable because Onex has not realized a 15% Internal Rate of Return,
as well as Options that are vested but are not exercised by the Optionee, shall
terminate automatically on the consummation of the Liquidity Event, and be of no
further force or effect. The occurrence of an IPO/Recap shall not affect the
vesting of the Options.

5. Term of Options. Each Option (whether or not then exercisable) shall
terminate automatically on the earliest to occur of:

(a) 180 days after the date of the Optionee’s termination of employment due to
death or disability;

(b) 30 days after the date of the Optionee’s termination of employment by the
Company without Cause;

(c) subject to the provisions of clauses (a) and (b), the date on which the
Optionee’s employment with the Company is terminated, whether by the Company or
the Optionee;

(d) the date of the consummation of a Liquidity Event;

(e) the liquidation or dissolution of the Company; and

(f) the tenth anniversary of the Grant Date.

6. Manner of Exercise of Option.

(a) The Optionee may exercise any then exercisable Option in accordance with the
provisions of the Plan.

(b) The Company may delay the issuance of Units covered by the Option as
provided in the Plan.

 

3



--------------------------------------------------------------------------------

7. Non-Transferability. The Option is not transferable except as provided is the
Plan. The right of the Optionee to exercise the Option (as and when exercisable)
shall not be assignable or transferable by the Optionee otherwise than by will
or the laws of descent and distribution, and such Units may be purchased during
the lifetime of the Optionee only by him (or his legal representative in the
event that he is disabled). Any other transfer shall be null and void and
without effect, including, without limitation, any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition
contrary to the provisions hereof, or levy of execution, attachment, trustee
process or similar process, whether legal or equitable, upon the Option.

8. Representation Letter and Investment Legend.

(a) If the disposition of the Units to be issued upon exercise of an Option are
not covered by a current registration statement under the Securities Act when
the Option is exercised, the Committee may require the Optionee, as a condition
precedent to receipt of the Units, to represent to the Company in writing that
the Units acquired by such Optionee are acquired for investment only and not
with view to distribution. The Company shall place a legend upon any certificate
for the Units issued by reason of such exercise.

(b) The Company shall be under no obligation to qualify Units for sale under any
securities laws or to cause a registration statement or a post-effective
amendment to any registration statement to be prepared for the purposes of
covering the issue or sale of Units.

9. Adjustments upon Changes in Capitalization.

(a) In the event that the outstanding Units are changed into or exchanged for a
different number or kind of units or other securities of the Company or of
another entity by reason of any reorganization, merger, consolidation,
recapitalization, reclassification, combination of units, or dividends payable
in capital stock, the Committee shall make appropriate adjustment in the number
and kind of units, and the Exercise Price therefor, as to which the Option, to
the extent not theretofore exercised, shall be exercisable.

(b) In connection with a Liquidity Event, and without limiting the provisions of
Sections 4(d) and 5(d), the Company may, in the sole discretion of the Board,
deliver to the Optionee, to the extent that the right to purchase Units under
the Option has vested and is exercisable, the same kind of consideration (net of
the Exercise Price for such Units) that is delivered to the Unitholders of the
Company as a result of such Liquidity Event, or the Board may, in its sole
discretion, cancel the Option, to the extent not thereto for exercised, in
exchange for cash consideration in an amount equal to the value of those
securities or other consideration the Optionee would have received had the
Option been exercised (to the extent it has vested and is exercisable and has
not been exercised), less the Exercise Price therefor. Upon the Optionee’s
receipt of such consideration, the Option shall immediately terminate and be of
no further force or effect, whether vested or not. The value of the securities
or other consideration the Optionee would have received if the Option had been
exercised and the value of any consideration exchanged for an Option shall be
determined in good faith by the Board. Without limiting the foregoing, payment
of any consideration pursuant to this Section 9(b) may be made in cash to the
Optionee if the Optionee is not an accredited investor within the meaning of
Regulation D under the Securities Act.

(c) Upon the dissolution or liquidation of the Company, the Option shall
terminate, but the Optionee (if at such time in the employ the Company or any of
its subsidiaries) shall have the right, immediately prior to such dissolution or
liquidation, to exercise any Options that have vested and are exercisable.

 

4



--------------------------------------------------------------------------------

10. Joinder to Partnership and Equityholders Agreements. As a condition to the
grant of Options, and by execution of this Agreement, each Optionee agrees to be
bound by the terms of each of:

(a) the Agreement of Limited Partnership of the Company, dated as of
February 10, 2005, by and among the Company, Onex Partners LP and the other
parties named therein (as the same may be amended, supplemented or otherwise
modified from time to time, the “Partnership Agreement”) as if such Optionee
were a signatory thereto and such Optionee acknowledges that each Option, and
all Units acquired by him or her upon exercise of such Options, will be subject
to the terms and conditions contained in the Partnership Agreement, and

(b) the Equityholders Agreement, dated as of February 10, 2005, by and among the
Company and certain equityholders of the Company named therein (as the same may
be amended, supplemented or otherwise modified from time to time, the
“Equityholders Agreement”), as if such Optionee were a signatory thereto and
such Optionee acknowledges that each Option, and all Units acquired by him or
her upon exercise of such Options, will be subject to the terms and conditions
contained in the Equityholders Agreement; provided however, that any Optionee
party to the Investor Equityholders Agreement, dated as of February 10, 2005, by
and among the Company and certain equityholders of the Company named therein (as
the same may be amended supplemented or otherwise modified from time to time,
the “Investor Equityholders Agreement”) shall not be deemed to have executed the
Equityholders Agreement and such Optionee acknowledges that each Option, and all
Units acquired by him or her upon exercise of such Options, will be subject to
the terms and conditions contained in the Investor Equityholders Agreement.

11. No Employment Rights. Nothing contained in this Agreement shall be construed
or deemed by any person under any circumstances to bind the Company or any of
its subsidiaries to continue the employment of the Optionee for any period.

12. No Rights as a Limited Partner. The Optionee shall have no rights as a
limited partner with respect to any Units unless and until the Company has
received consideration equal to the Exercise Price for such Units and the
issuance of such Units are recorded on the Unit register of the Company. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such Units are recorded on the Unit register of the
Company.

13. Withholding Taxes. The Optionee hereby agrees, as a condition to any
exercise of the Option, to pay the Company an amount sufficient to satisfy its
obligation to withhold federal, state and local taxes arising by reason of such
exercise (the “Withholding Amount”), if any, by (a) authorizing the Company to
withhold the Withholding Amount from his cash compensation, or (b) remitting the
Withholding Amount to the Company in cash; provided that, to the extent that the
Withholding Amount is not provided by one or a combination of such methods, the
Company may at its election withhold from the Units delivered upon exercise of
the Option that number of Units having a Fair Market Value equal to the
Withholding Amount.

 

5



--------------------------------------------------------------------------------

14. Option Terms. This Agreement supersedes the provisions of any employment
agreement between the Optionee and the Company, or a subsidiary thereof, with
respect to the terms of any options to be granted by the Company or any
affiliate.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, by its
officer thereunto duly authorized, and the Optionee has executed this Agreement,
all as of the day and year first above written.

 

EMERGENCY MEDICAL SERVICES L.P.    OPTIONEE By:   
Emergency Medical Services Corporation, its general partner    By:   

 

(signature)

By:   

 

     

 

Name:             (print name) Title:            

 

        

 

Address:

         Facsimile No.  

 

         Social Security No.  

 

The Option granted hereby is as follows:

Optionee: _________________________________________

Grant Date: _______________________________________

Number of Class B Units: ____________________________

Exercise Price:                  $___________________________

[Signature page to Equity Option Agreement]

 

7



--------------------------------------------------------------------------------

EXERCISE FORM

EMERGENCY MEDICAL SERVICES L.P.

c/o EMERGENCY MEDICAL SERVICES CORPORATION, its general partner

6200 S. Syracuse Way

Suite 200

Greenwood Village, CO 80111

The undersigned holder of                      Options granted by EMERGENCY
MEDICAL SERVICES L.P. pursuant to an Equity Option Agreement, dated
                    , 2005, hereby irrevocably exercises the right to acquire
and subscribe for those securities identified below issuable on the exercise of
all or part of such Option, on the terms specified in the said Option Agreement,
the Plan and all instruments supplemental thereto:

 

Number of Class B Units to be acquired:

 

 

                                                                     

 

Exercise Price per Unit:

                                                                       

Aggregate Exercise Price payable:

                                                                       

and hereby tenders a certified check or cash for such aggregate Exercise Price,
and directs such securities to be registered in the holder’s name and recorded
on the Unit register of Emergency Medical Services L.P. as set out below.

The holder of this Option hereby acknowledges and agrees that: (i) before the
securities referred to above will be issued or any payment with respect to this
Option will be made, the holder of this Option must pay, or make arrangements
satisfactory to the Company with respect to the payment of, any amount necessary
to comply with any U.S. federal, state or local tax withholding requirements
that apply as a result of the exercise hereof (or payment made with respect to
this Option), and (ii) if such holder makes an election under Section 83(b) of
the Internal Revenue Code with respect to the securities purchased hereunder,
the undersigned must deliver a copy of such election to the Company at the time
it is filed with the Internal Revenue Service.

Dated this      day of                     ,     

 

 

(Signature of Holder)

 

 

(Print Full Name)

 

 

(Address)



--------------------------------------------------------------------------------

INSTRUCTIONS:

 

1. The holder may exercise his right to receive securities pursuant to the
Option by completing this form and surrendering this form, together with the
Exercise Price, to the Secretary of Emergency Medical Services Corporation, the
general partner of Emergency Medical Services L.P., at its principal office
listed above, along with (i) any documents requested by the Company with respect
to payment of any amount necessary to comply with any U.S. federal, state or
local or foreign tax withholding requirements and (ii) if applicable, a copy of
such holder’s election under Section 83(b) of the Internal Revenue Code.

 

2. Evidence of recordation of the Units represented by this Option on the
Emergency Medical Services L.P. Unit register will be delivered or mailed as
soon as practicable after the exercise of the Option.

 

3. If this exercise form is signed by a trustee, executor, administrator,
curator, guardian, attorney or any other person acting in a fiduciary or
representative capacity, the notice must be accompanied by evidence of authority
to sign satisfactory to EMERGENCY MEDICAL SERVICES L.P.

* * *